The Loev Law Firm, PC 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Telephone (713) 524-4110 Facsimile (713) 524-4122 September 13, 2011 Mr. Robert Carroll U.S. Securities and Exchange Commission 100 F. St. NE Washington, D.C. 20549 Phone: (202) 551-3740 Fax: (703) 813-6982 Re: Lucas Energy, Inc. Form 10-K for Fiscal Year Ended March 31, 2011 Filed June 29, 2011 File No. 1-32508 Dear Mr. Carroll: Lucas Energy, Inc. (the “Company”) is in receipt of your comment letter dated September 13, 2011 and hereby responds to the letter by informing the Commission that the Company plans to provide the requested response to the Commission on or before October 11, 2011. If you have any questions regarding the information provided above, feel free to contact me at (713) 524-4110. Very truly yours, /s/ John S. Gillies John S. Gillies Associate
